Title: To John Adams from John Jeffries, 15 December 1786
From: Jeffries, John
To: Adams, John


     
      London Margt St Cavend Square15 Decr 1786
      May it please your Excellency
     
     Encouraged by the high opinion I entertain of your personal character, and persuaded, that in the important publick one, which you now hold, you will be actuated as much for the justice & honour, as you are by your wishes to promote any other interests of America in general
     Permit me Sir, to address you in that honourable publick character, & claim your Excellency’s attention to the following facts, in which I am myself much interested & in which I conceive both the justice & honour of that particular state which was honoured by your birth; & which you have on so many important trusts represented & interested yourself in, are more peculiarly concerned, suffe me likewise to assure your Excellency, that having been honored by my birth, education & many years residence in the capital of the same State, I feel myself really interested in the rising honour & future welfare of it, I wish as far as may be within my humble walk of life, to promote its happiness, & more especially to avoid being the medium of its imputed violation of justice & breech of publick faith & honor
     The late Province, now State of Massachusetts are indebted to me for acknowledge professional services as Physician &c to the Provincial poor in the years 1774, & 1775 the Sum of £693.19.10 Lawful Money
     The numerous orders, vouchers & accounts which compose that debt, have been all examined, approved & reduced into three general Accounts, to that an acct which have been likewise approved & certified by the signatures of the then proper persons authorised to take cognizance, & approve & certify them accordingly
     I sent authenticated & attested copies of those three general accounts to Boston, & have for several years before the conclusion of the late unhappy war in America & more especially since the ratification of peace, been continually soliciting by my Attorney & Agent, payment of this debt
     After several years delays & referring it from time to time, I have been lately informed by my Attorney that my demands had been referred to a committee of the General Assembly at Boston, who had determined that I should be allowed £150, as full payment of my

demand, & that I should receive it in notes valued about 37 or 38£ & that I was to receive this as full satisfaction of my demand—
     This I cannot consent to accept, I cannot but think the loss of the interest of the whole debt, for the 12 years it has now been acknowledgly due as much if not more than in justice to myself & Children I ought to consent to, or they can in honour expect from me—however that I am willing to submit to their consideration I had in the course of my discharging the duties of my office been obliged to Advance & pay upwards of £90 Sterlg for Meds needed for the publick use.
     I presented my Accounts for payment or a refusal with the causes assigned & certified—not for examination, as that had already been done at the proper time, & by the persons solely qualified & authorised to do it
     The Gent who have since taken up that business as examiners were not, nor could be in possession excepting the copies of the three general Accounts, above mentioned, (which had been already examined, approbated, & certified as such) of a single paper, or voucher necessary to give them information & to form their judgments
     I have in my possession the three original general Accounts, approbated, & the vouchers & authorities from which they were formed & by which they were approbated, all which are subject to Your Excellency’s inspection if you should judge fit.
     I would also crave leave to inform Your Excellency, of another circumstance respecting these Accounts, which although it should not be considered as a legal obligation, yet I cannot but think it a strong & unequivocal claim upon the honour of those concerned in it
     At the period when the first of my Accounts became due, the new arrangements in the political & civil government were just introduced & taking place in that Province— as it was not designed to acknowledge the validity of the change by any deliberate act which implied it, and as my Accounts must, after they were approbated, have been presented to the Governor & Council for their warrant for payment, they at that time (altho examined & approbated) were for that reason suspended from being certified, & when eventually they were officially approbated & certified, it was with a stipulated enjunction, that I should not present them to the Govr & the Mandamus Council for payment, as that act would be considered as impliedly acknowledging their power in that appointment, to this injunction, although I at that time greatly needed the payment, I

assented, & although, after that I was not only offered, but urged by the Secretary of the Province, to present them, with assurances that the Governor & Council would immediately order payment, I inviolably kept my engagements made to the Gent. who had passed, approbated, and certified my Accounts, that I would not offer them, or suffer them to be acted on by the Mandamus council, without their consent
     As it is wholly owing to this enjunction imposed on me, & my faithful observance of it, that I have been now so many years kept out of this debt, I am now obliged to solicit it, I cannot but think it, considering my conduct in the affair, a very undeserved hardship, in addition to the original injustice of it
     I would now respectfully crave your Excellencys opinion, advice & assistance in the business, & cannot but ardently wish you to believe, that at the same time that I acknowledge myself induced to it by motives of private interest, I likewise feel myself interested in the future honour of that Province State B-i … (illegible), of which I was once a happy member, and that I earnestly wish to avoid being obliged to detail the circumstances of this business, to the honourable the Commissioners of Claims of the American Loyalists, before whom I expect shortly to be summoned, & thereby, however reluctantly, furnish them any information of facts which might operate, or even be construed to the prejudice of the justice or honour of America in general, & state of Massachusetts in particular
     Permit me to add that I have urgent & important need of speedy payment, but that notwithstanding such urgency, I would cheerfully adjust & assent to such mode of payment, as may be most for the convenience & honour of those concerned in it.
     I have the honour to be with great respect for Your Excellency’s important publick character, & repeated obligations to your private one, / Your Excellency’s / Much obliged / & most obedient humble Servant
     
      J. Jeffries
     
    